DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11276247. Although the claims at issue are not identical, they are not patentably distinct from each other because this application is a continuation of 17/082,216 (issued U.S. Patent No. 11276247) and this application claims with more words but in a broader manner the invention concisely claimed in 17/082,216.

The claims map to each other as follows:
Instant Application
U.S. Patent No. 11276247
Claim 1
A computer-implemented method comprising: 





obtaining a plurality of three-dimensional (3D) models corresponding to products, the plurality of 3D models including a first 3D model and a second 3D model that is different from the first 3D model; 






obtaining stored media from memory, the stored media comprising an image of a real-world space and information identifying 3D spatial features of the real-world space; and 

providing augmented media based on the stored media and on at least some of the plurality of 3D models, the provided augmented media including multiple different instances of augmented media, the multiple different instances of augmented media comprising: 

a first instance of augmented media including at least a portion of the image of the real- world space overlaid with a render of the first 3D model defined relative to the 3D spatial features of the real-world space, and 

a second instance of augmented media including at least the portion of the image of the real-world space overlaid with a render of the second 3D model defined relative to the 3D spatial features of the real-world space, wherein the multiple different instances of augmented media are output for simultaneous display on a device.
Claim 1
A computer-implemented method comprising: 
obtaining results of a search query, the search query originating from user input at a device associated with a user, and the results comprising 
a plurality of three- dimensional (3D) models, the plurality of 3D models including a first 3D model and a second 3D model that is different from the first 3D model; (reads on the broadly recited limitation, “obtaining a plurality of three-dimensional (3D) models corresponding to products, the plurality of 3D models including a first 3D model and a second 3D model that is different from the first 3D model” in the instant application.)

obtaining stored media from memory, the stored media comprising an image of a real-world space and information identifying 3D spatial features of the real-world space; and 

providing augmented media based on the stored media and on at least some of the plurality of 3D models, the provided augmented media including multiple different instances of augmented media, the multiple different instances of augmented media comprising: 

a first instance of augmented media including at least a portion of the image of the real-world space overlaid with a render of the first 3D model defined relative to the 3D spatial features of the real-world space, and 

a second instance of augmented media including at least the portion of the image of the real-world space overlaid with a render of the second 3D model defined relative to the 3D spatial features of the real-world space, wherein the multiple different instances of augmented media are output for simultaneous display on the device.
Claim 2
The computer-implemented method of claim 1, further comprising 
obtaining results of a search query, the search query originating from user input at the device associated with a user, and the plurality of 3D models is associated with the results of the search query.
Claim 1



obtaining results of a search query, the search query originating from user input at a device associated with a user, and the results comprising a plurality of three- dimensional (3D) models
Claim 3
The computer-implemented method of claim 2, wherein obtaining the stored media from the memory comprises automatically selecting the stored media from multiple instances of stored media in the memory based on the search query.
Claim 26
The method of claim 1, wherein obtaining the stored media from the memory comprises automatically selecting the stored media from multiple instances of stored media in the memory based on the search query.

Claim 4
The computer-implemented method of claim 3, 
wherein each of the plurality of 3D models corresponds to a respective different product of the products, and the automatically selecting the stored media is based on the products.
Claim 27
The method of claim 26, 

wherein each of the plurality of 3D models correspond to different products and automatically selecting the stored media is based on the products.
Claim 5
The computer-implemented method of claim 1, wherein: 
the image is a first image of the real-world space associated with a user from a first perspective; 

the stored media further includes a second image of the real-world space associated with the user from a second perspective; and 

the provided augmented media includes further different instances of augmented media each comprising at least a portion of the second image of the real-world space overlaid with a render of a respective one of the at least some of the plurality of 3D models defined relative to the 3D spatial features.
Claim 3
The computer-implemented method of claim 1, wherein: 
the image is a first image of the real-world space associated with the user from a first perspective; 

the stored media further includes a second image of the real-world space associated with the user from a second perspective; and 

the provided augmented media includes further different instances of augmented media each comprising at least a portion of the second image of the real-world space overlaid with a render of a respective one of the at least some of the plurality of 3D models defined relative to the 3D spatial features.
Claim 6
The computer-implemented method of claim 5, wherein providing the augmented media comprises rendering the at least some of the 3D models based on the first perspective or the second perspective.
Claim 4
The computer-implemented method of claim 3, wherein providing the augmented media comprises rendering the at least some of the 3D models based on the first perspective.
Claim 7
The computer-implemented method of claim 5, wherein the stored media comprises a video of the real-world space, the first image corresponding to a first frame of the video and the second image corresponding to a second frame of the video.
Claim 7
The computer-implemented method of claim 3, wherein the stored media comprises a video of the real-world space, the first image corresponding to a first frame of the video and the second image corresponding to a second frame of the video.
Claim 8
The computer-implemented method of claim 5, further comprising generating the stored media, the generating comprising: 

identifying the 3D spatial features based on a 3D scan of the real-world space; 

capturing the first image of the real-world space; 

after capturing the first image, reinitializing the device within the 3D scan of the real-world space; and 

after reinitializing the device, capturing the second image of the real-world space using the device.
Claim 8
The computer-implemented method of claim 3, further comprising generating the stored media, the generating comprising: 

identifying the 3D spatial features based on a 3D scan of the real-world space; 

capturing the first image of the real-world space; 

after capturing the first image, reinitializing the device within the 3D scan of the real-world space; and 

after reinitializing the device, capturing the second image of the real-world space using the device.
Claim 9
The computer-implemented method of claim 1, wherein the image is captured by a further device, and the stored media further comprises a position of the further device relative to the 3D spatial features when capturing the image and camera parameters of the further device.
Claim 10
The computer-implemented method of claim 1, wherein the image is captured by a further device, and the stored media further comprises a position of the further device relative to the 3D spatial features when capturing the image and camera parameters of the further device.
Claim 10
The computer-implemented method of claim 1, wherein: the 3D spatial features of the real-world space comprise a surface within the real-world space; and for each of the multiple different instances of augmented media, a respective one of the at least some of the plurality of 3D models is defined relative to the surface such that the render of the respective one of the at least some of the plurality of 3D models depicts a corresponding object resting on the surface.
Claim 12
The computer-implemented method of claim 1, wherein: the 3D spatial features of the real-world space comprise a surface within the real- world space; and for each of the multiple different instances of augmented media, a respective one of the at least some of the plurality of 3D models is defined relative to the surface such that the render of the respective one of the at least some of the plurality of 3D models depicts a corresponding object resting on the surface.
Claim 11
A system comprising: memory to store: 876000152-68C1 




a plurality of three-dimensional (3D) models corresponding to products, the plurality of 3D models including a first 3D model and a second 3D model that is different from the first 3D model; and 









stored media comprising an image of a real-world space and information identifying 3D spatial features of the real-world space; at least one processor to provide augmented media based on the stored media and on at least some of the plurality of 3D models, the provided augmented media including multiple different instances of augmented media, the multiple different instances of augmented media comprising: 

a first instance of augmented media including at least a portion of the image of the real- world space overlaid with a render of the first 3D model defined relative to the 3D spatial features of the real-world space, and a second instance of augmented media including at least the portion of the image of the real-world space overlaid with a render of the second 3D model defined relative to the 3D spatial features of the real-world space, wherein the multiple different instances of augmented media are output for simultaneous display on a device.
Claim 14
A system comprising: memory to store: results of a search query, the search query originating from user input at a device associated with a user, and the results comprising 
a plurality of three- dimensional (3D) models, the plurality of 3D models including a first 3D model and a second 3D model that is different from the first 3D model; 
(reads on the broadly recited limitation, 
“876000152-68C1 a plurality of three-dimensional (3D) models corresponding to products, the plurality of 3D models including a first 3D model and a second 3D model that is different from the first 3D model” in the instant application.)
and 

stored media comprising an image of a real-world space and information identifying 3D spatial features of the real-world space; and at least one processor to provide augmented media based on the stored media and on at least some of the plurality of 3D models, the provided augmented media including multiple different instances of augmented media, the multiple different instances of augmented media comprising: 

a first instance of augmented media including at least a portion of the image of the real-world space overlaid with a render of the first 3D model defined relative to the 5Application No. 17/082,216 Response to Final Office Action dated August 5, 2021 3D spatial features of the real-world space, and a second instance of augmented media including at least the portion of the image of the real-world space overlaid with a render of the second 3D model defined relative to the 3D spatial features of the real-world space, wherein the multiple different instances of augmented media are output for simultaneous display on the device.
Claim 12
The system of claim 11, wherein the at least one processor is further to obtain 

results of a search query, the search query originating from user input at the device associated with a user, and the plurality of 3D models is associated with the results of the search query.
Claim 14



results of a search query, the search query originating from user input at a device associated with a user, and the results comprising a plurality of three-dimensional (3D) models, the plurality of 3D models
Claim 13
The system of claim 12, 
wherein the at least one processor is to obtain the stored media from the memory by automatically selecting the stored media from multiple instances of stored media in the memory based on the search query.
Claim 26

wherein obtaining the stored media from the memory comprises automatically selecting the stored media from multiple instances of stored media in the memory based on the search query
Claim 14
The system of claim 13, 
wherein each of the plurality of 3D models corresponds to a respective different product of the products, and the automatically selecting the stored media is based on the products.
Claim 27

wherein each of the plurality of 3D models correspond to different products and automatically selecting the stored media is based on the products
Claim 15
The system of claim 11, wherein: the image is a first image of the real-world space associated with the user from a first perspective; 
the stored media further includes a second image of the real-world space associated with the user from a second perspective; and 

the provided augmented media includes further different instances of augmented media each comprising at least a portion of the second image of the real-world space overlaid with a render of a respective one of the at least some of the plurality of 3D models defined relative to the 3D spatial features.
Claim 16
The system of claim 14, wherein: the image is a first image of the real-world space associated with the user from a first perspective; 
the stored media further includes a second image of the real-world space associated with the user from a second perspective; and 

the provided augmented media includes further different instances of augmented media each comprising at least a portion of the second image of the real-world space overlaid with a render of a respective one of the at least some of the plurality of 3D models defined relative to the 3D spatial features.
Claim 16
The system of claim 15, wherein the at least one processor is to render the at least some of the 3D models based on the first perspective or the second perspective.
Claim 17
The system of claim 16, wherein the at least one processor is to render the at least some of the 3D models based on the first perspective.
Claim 17
The system of claim 15, wherein the stored media comprises a video of the real-world space, the first image corresponding to a first frame of the video and the second image corresponding to a second frame of the video.
Claim 20
The system of claim 16, wherein the stored media comprises a video of the real-world space, the first image corresponding to a first frame of the video and the second image corresponding to a second frame of the video.
Claim 18
The system of claim 15, wherein the at least one processor is further to: 
identify the 3D spatial features based on a 3D scan of the real-world space; 896000152-68C1 
capture the first image of the real-world space; 
after capturing the first image, reinitialize the device within the 3D scan of the real-world space; and after reinitializing the device, capture the second image of the real-world space using the device.
Claim 21
The system of claim 16, wherein the at least one processor is further to: 
identify the 3D spatial features based on a 3D scan of the real-world space; 
capture the first image of the real-world space; 
after capturing the first image, reinitialize the device within the 3D scan of the real-world space; and after reinitializing the device, capture the second image of the real-world space using the device.
Claim 19
The system of claim 11, wherein the image is captured by a further device, and the stored media further comprises a position of the further device relative to the 3D spatial features when capturing the image and camera parameters of the further device.
Claim 23
The system of claim 14, wherein the image is captured by a further device, and the stored media further comprises a position of the further device relative to the 3D spatial features when capturing the image and camera parameters of the further device.
Claim 20
A non-transitory computer readable medium storing computer executable instructions which, when executed by a computer, cause the computer to: 

obtain a plurality of three-dimensional (3D) models corresponding to products, the plurality of 3D models including a first 3D model and a second 3D model that is different from the first 3D model; 








obtain stored media from memory, the stored media comprising an image of a real-world space and information identifying 3D spatial features of the real-world space; and

provide augmented media based on the stored media and on at least some of the plurality of 3D models, the provided augmented media including multiple different instances of augmented media, the multiple different instances of augmented media comprising: 
a first instance of augmented media including at least a portion of the image of the real- world space overlaid with a render of the first 3D model defined relative to the 3D spatial features of the real-world space, and 906000152-68C1 a second instance of augmented media including at least the portion of the image of the real-world space overlaid with a render of the second 3D model defined relative to the 3D spatial features of the real-world space, wherein the multiple different instances of augmented media are output for simultaneous display on a device.
Claim 25
A non-transitory computer readable medium storing computer executable instructions which, when executed by a computer, cause the computer to: 

obtain results of a search query, the search query originating from user input at a device associated with a user, and the results comprising a plurality of three- dimensional (3D) models, the plurality of 3D models including a first 3D model and a second 3D model that is different from the first 3D model; (reads on the broadly recited limitation, “obtain a plurality of three-dimensional (3D) models corresponding to products, the plurality of 3D models including a first 3D model and a second 3D model that is different from the first 3D model” in the instant application.)
obtain stored media from memory, the stored media comprising an image of a real-world space and information identifying 3D spatial features of the real-world space; and provide augmented media based on the stored media and on at least some of the plurality of 3D models, the provided augmented media including multiple different instances of augmented media, the multiple different instances of augmented media comprising: 
a first instance of augmented media including at least a portion of the image of the real-world space overlaid with a render of the first 3D model defined relative to the 3D spatial features of the real-world space, and a second instance of augmented media including at least the portion of the image of the real-world space overlaid with a render of the second 3D model defined relative to the 3D spatial features of the real-world space, wherein the multiple different instances of augmented media are output for simultaneous display on the device.


Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections set forth in this office are addressed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of Morrison discloses obtaining results of a search query, the search query originating from user input at a
device associated with a user, and the results comprising a plurality of three-dimensional (3D) models (Morrison fig. 6; [0110], “the user input includes a command to perform a query for a particular 3D product representation (search query originating from user input at a device associated with a user).” [0111], “the query engine 220 may retrieve image data for the selected 3D product representation”).
obtaining media, the media comprising an image of a real-world space and information
 identifying 3D spatial features of the real-world space (Morrison [0121], “cameras and scanners may also detect and map the placement of objects in a real environment” (obtaining media, the media comprising an image of a real-world space); [0149], “3D objects that virtually represent real-world products appear to the user to be overlaid upon a portion of the user's surrounding physical environment, such as a physical shelf or a table (comprises information identifying 3D spatial features of the real-world space).”);
and Zia discloses
	obtaining stored media from memory, the stored media comprising an image of a real-
world space and information identifying 3D spatial features of the real-world space (Zia [0020],
“combination of an image and its associated AR metadata allows the room designer, using the
room design application presented on the client computing device 106 to properly position
products in the image (or, images) so that the product images will appear realistic in a live AR
view of a scene as rendered by an end-user's tablet computer 102” [0027], “images and AR
metadata received from the end-user's mobile computing device. This information is stored in
the database with reference number 226, thereby allowing an end-user with the ability to recall
various room designs that have been saved by a room designer. (recalling/obtaining stored
media from memory, the stored media comprising an image of a real-world space and
information identifying 3D spatial features of the real-world space)” [0040], “The AR
metadata generally consists of a data representation of a virtual space that corresponds with a
real-world physical space presented in the one or more images.”)
	However, none of the prior arts of record, alone or in combination, disclose the claim as a whole.
	Claims 2-10 are allowable for depending from claim 1.
	Claim 11 is allowed similar to claim 1, for reciting similar subject matter as claim 1.
	Claims 12-19 are allowable for depending from claim 11.
Claim 20 is allowed similar to claim 1, for reciting similar subject matter as claim 1.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616